Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5 - 7, filed 9/22/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 6/24/2021 has been withdrawn. 

Allowable Subject Matter
Claims 7 – 12 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance:
The best prior art found to record are Applicant’s Admitted Prior Art as disclosed at Figure 5 and paragraphs [0004] – [0011] of the instant application and Takahashi Kazuay (JP 2016080466A) which teach the claimed invention however fail to disclose the limitations of “…the flowrate of the carrier gas controlled by each of the plurality of flowrate control substrates is different among the plurality of detectors, the main substrate includes a main controller, and the plurality of flowrate control substrates each include a sub controller that performs serial communications with the main controller, a detection circuit that detects at least a pressure or a flowrate of carrier gas and sends a detection signal to the sub controller, and a flowrate control circuit, wherein the sub controller causes the flowrate control circuit to control the flowrate of the carrier gas based on the detection signal from the detection circuit” (as seen at Figure 2 of the in combination with all the remaining limitations of the gas chromatograph as required by the independent claim 7.  
Hence the prior art of records fail to teach the invention as set forth in claims 7 – 12 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 09/22/2021 pp. 5 – 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861